NOTE: ThiS order is n0nprecede11tia1.
United States Court of AppeaIs
for the FederaI Circuit
WILLIAM D. KEYSER,
Claimant-Appellant, '
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2012-7063 `
Appea1 from the United States C0urt of Appea1s for
Vete-rams ClaimS in case n0. 11-2207, Chief Judge Bruce
E. Kas0ld.
JESUS C. GARCIA AND ERMINIA MOLINA,
Claimants-Appellants,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon.dent-Appellee.
2012-7064

KEYSER V. DVA 2
Appea1 from the United States Court of Appea1s for
Veterans C1aims in case 11o. 11-1924, Judge Wi11iam A.
M00rman.
WILLIAM L. EVANS, DOROTHY EVANS, AND
CAROLYN S. STUMP,
Claiman,ts-Appellan,ts,
V. .
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, THOMAS J. MURPHY, NICHOLAS
MILLER, R. DEAN SLICER, AND ENA LIMA,
Respondents-Appellees.
2012-7065 .
Appea1 from the United States Court of Appeals for
Veterans C1ain1s in case no. 11-1605, Judge Mary J.
Schoe1en.
ON MOTION
ORDER
Wi1]iam D. Keyser moves without opposition to con-
solidate this appeal with appeal nos. 2012-7064, and
2012-7065.
Upon consideration thereof,
IT ls ORDERE1) THAT:

3 KEYSER V, DVA
(1) The motion is granted to the extent that the
parties may file consolidated briefs and a single joint
appendix The cases will not be consolidated and will be
assigned to the same merits panel.
(2) The consolidated opening brief is due within
30 days from the date of filing of this order.
Fo1=c THE CoURT
 1 1 2012 /s/ J an Horbaly
Date J an Horbaly `
Clerk
FlLED
. ' - APPEAl.S FOH
cc. Katr1na J. Eagle, Esq. U-5T?E'Y,B€§AL cmCUn»
Tara K. H0gan, Esq. APR 1 1 2012
s 1 9
JAN HORBAtY
CLERK